Citation Nr: 0336151	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to reinstatement of death pension benefits 
following termination of remarriage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970.  He died in December 1995.  The appellant was 
the veteran's surviving spouse at the time of his death.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which denied the appellant's claim seeking reinstatement 
of death pension benefits following termination of her 
remarriage.

The appellant testified at a personal hearing held on May 6, 
2003 in Buffalo, New York before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  During the hearing, the record was held 
open for an additional 30 days to allow the appellant to 
submit evidence directly to the Board in support of her 
appeal.  Subsequently through her representative she 
submitted to the Board a divorce decree dated in May 1998.  
This evidence has been accepted by the Board pursuant to the 
authority under 38 C.F.R. § 20.1304(a) (2003).


FINDINGS OF FACT

1.  The appellant was married to the veteran from November 
1975 until his death in December 1995.

2.  In a July 1996 decision, the RO awarded the appellant 
death pension benefits as the veteran's surviving spouse 
effective January 1, 1996; however, these benefits were 
terminated effective June 1, 1996, based on the appellant's 
remarriage to T. P. in June 1996.

3.  The appellant's marriage to T. P. terminated by judgment 
of divorce in May 1998 by reason of abandonment.

4.  It is not shown that the appellant's remarriage to T. P. 
in 1996 has been declared void or terminated by annulment.


CONCLUSION OF LAW

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to death pension benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.50(b), 3.55 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to be reinstated as the surviving spouse 
of the deceased veteran. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary matters

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the appellant of the evidence 
needed to substantiate her claim or to assist her in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute.  Resolution of the appeal is now dependent on 
interpretation of the statutes and regulations regarding 
basic eligibility for VA benefits.

The Court also has held that VA has no further duty to notify 
a claimant of the evidence needed to substantiate a claim, or 
to assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  Given the facts in this case, there is no 
possibility that any further assistance will benefit the 
appellant because she is not eligible for the benefits sought 
on appeal.  See 38 C.F.R. § 3.159(d) (2003) [VA will refrain 
from or discontinue providing assistance under the terms of 
the VCAA under certain circumstances, to include where a 
claim clearly lacks merit or for an application requesting a 
benefit to which the claimant is not entitled as a matter of 
law].

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The appellant has been provided with 
pertinent law and VA regulations germane to the issue on 
appeal in the December 1999 statement of the case.  In 
addition, over the course of this appeal the appellant has 
been accorded opportunity to present evidence/argument in 
support of appealed matter, and she has availed herself of 
this opportunity at her hearing before the undersigned 
Veterans Law Judge in May 2003.  As indicated in the 
Introduction, she was given an additional period of thirty 
days t submit additional evidence, which she did. 

The Board can identify no further development which is 
necessary or which would avail the appellant or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent law and regulations

Death pension benefits: basic eligibility

A surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2003).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3) (West 2002).  Further, except as provided 
in 38 C.F.R. § 3.52 [criteria for "deemed valid marriage" 
between claimant and veteran - not factually relevant here], 
a widow means a person whose marriage to the veteran meets 
other requirements of law and who was the spouse of the 
veteran at the time of the veteran's death, provided that she 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and, except 
as provided in § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b) (2003) [emphasis added by Board].

Reinstatement of benefits eligibility based upon terminated 
marital relationships

Under the aforementioned section 3.55 of 38 C.F.R., the 
remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage: (i) was 
void, or (ii) has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  See 38 C.F.R. 
§ 3.55(a)(1) (2003).

There are several other criteria under 38 C.F.R. § 3.55 
[subsections (a)(2)-(a)(8)] which provide a basis for 
reinstatement of benefits upon termination of a surviving 
spouse's remarriage, but none of these criteria are factually 
applicable in this case, e.g., resumption of benefits based 
on termination of remarriage by divorce prior to November 1, 
1990; resumption of entitlement to dependency and indemnity 
compensation (DIC) on or after October 1, 1998, based on 
termination of remarriage by death, divorce or annulment; 
resumption of entitlement to medical care for survivors and 
dependents under 38 U.S.C. § 1713, educational assistance 
benefits under 38 U.S.C. chapter 35, or housing loans under 
38 U.S.C. chapter 37 on or after December 1, 1999, based on 
termination of remarriage by death, divorce or annulment; 
resumption of benefits upon filing of an application on or 
after January 1, 1971 showing satisfactory evidence that the 
surviving spouse has ceased living with another person and 
holding himself or herself out openly to the public as that 
person's spouse or that the surviving spouse has terminated a 
relationship or conduct which had created an inference or 
presumption of remarriage or related to open or notorious 
adulterous cohabitation or similar conduct, if the 
relationship terminated prior to November 1, 1990.

Background

The material facts in this case are not in dispute.  The 
appellant was married to the veteran from November 1975 until 
his death in December 1995.  In a July 1996 decision, the RO 
awarded VA death pension benefits to the appellant as the 
veteran's surviving spouse effective January 1, 1996.  
However, those benefits were discontinued effective June 1, 
1996, based on the appellant's marriage to T. P. in June 
1996.  The appellant filed for reinstatement of her death 
pension benefits in November 1998, at which time she 
indicated that her marriage to T. P. terminated by divorce in 
May 1998.

As noted above, the appellant testified at a personal hearing 
which was chaired by the undersigned in May 2003.  She 
indicated that her marriage to T. P. was annulled and that 
she never lived with him.  [With respect to this contention, 
the Board notes that the appellant stated previously in her 
December 1999 substantive appeal (VA Form 9) that T. P. 
walked out on her just two weeks after they got married in 
June 1996.]  She also testified that the Social Security 
Administration recognized her as the widow of the deceased 
veteran.  At the time of her hearing, the appellant testified 
that she would furnish a copy of her annulment decree 
dissolving her marriage to T. P., and was accordingly granted 
30 days to obtain a copy of such document and submit it in 
support of her appeal before the Board.  

The appellant subsequently submitted a Judgment and Decree 
dated in May 1998 and signed by a Justice of the Supreme 
Court, State of New York, County of Chenango, indicating that 
she was "entitled to a judgment against the Defendant [T. 
P.] for divorce by reasons of the Defendant's abandonment of 
the [appellant]."

No evidence has been presented which indicates that the 
appellant's marriage to T.P. has been annulled.

Analysis

As detailed above, the appellant was the surviving spouse of 
the deceased veteran at the time of his death in December 
1995, and was so recognized by VA.  However,  she remarried 
in June 1996.  She remained remarried to T. P. until May 1998 
when her marriage to this individual was terminated by 
divorce on account of abandonment.  

Under New York State law, abandonment is grounds for divorce.  
See New York State Consolidated Laws, Domestic Relations, 
§ 170(2).  New York State law provides separate legal 
requirements to establish a void or annulled marriage.  
See NYS Consolidated Laws, Article 9, Domestic Relations, 
§§ 140-146.  There is no evidence that the marriage between 
the appellant and T.P. was annulled; on the contrary, the 
evidence shows that they were divorced.  

The Board finds that the divorce decree submitted by the 
appellant following her May 2003 Travel Board hearing 
represents proof that her marriage to T. P. was dissolved by 
divorce.  See 38 C.F.R. § 3.206 (2003) [validity of divorce 
decree regular on its face will be questioned by VA only when 
such validity is put in issue by a party thereto].  See e.g. 
Colon v. Brown, 9 Vet. App. 104 (1996).  As stated above, the 
"Judgment and Decree" from the New York Supreme Court in 
and for the County of Chenango in the City of Norwich, dated 
May 1, 1998, clearly shows that her marriage to T. P. was 
legally terminated under New York State law on the basis of 
divorce on the grounds of abandonment.  There are no indicia 
from this document or elsewhere in the record, to establish 
that the marriage was terminated by reason of a void or 
annulled marriage.  In view of these findings, the Board 
concludes that the appellant is not a benefits-eligible 
claimant for purposes of reinstatement of death pension 
benefits under 38 C.F.R. § 3.55.  Reinstatement of her death 
pension benefits under section 3.55 is not available because 
there is no credible evidence showing that her remarriage in 
June 1996 to T. P. was declared void or terminated by 
annulment.  Accordingly, because she does not have 
eligibility status under the law, she is not legally entitled 
to death pension benefits.

The Board observes that on June 9, 1998, Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) generally 
provides that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion) and section 
1311(e)(2) provides that DIC is not barred if a surviving 
spouse ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse.  
The law precludes payment under the new 38 U.S.C.A. § 1311(e) 
for any month prior to October 1998. PL 105-178 § 8207, 112 
Stat. 495 (June 9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  It 
did not amend any statute governing benefits other than DIC, 
nor did it change the generally applicable definition of 
"surviving spouse" in 38 C.F.R. § 101(3).  See Pub. L. 105- 
178 § 8207, 112 Stat. 495 (June 9, 1998); see also VAOPGCPREC 
13-98, dated September 13, 1998.  Because the appellant was 
formerly receiving death pension benefits, the foregoing 
changes in the provisions of law do not avail her of relief.

And as is noted in the discussion of these provisions, the 
express terms of 38 C.F.R. § 3.55(a)(2) and (5) specifically 
apply to reinstatement of benefits in factual scenarios where 
the relationship in question was terminated prior to November 
1, 1990.  As the background summary above details, the 
appellant's marriage to T. P. commenced in June 1996.  As a 
matter of law, the provisions of 38 C.F.R. § 3.55 are 
inapplicable, and reinstatement is therefore denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has compassionately considered the appellant's 
contentions on appeal; however, this cannot serve to alter 
the factual and legal bases upon which the Board must make a 
determination in this case.  The Board has no reason to doubt 
the appellant's sincerity with respect to her testimony that 
her marriage to T.P. was annulled.  However, she has 
presented no evidence that the marriage was, in fact legally 
annulled.  The official record clearly indicates that the 
marriage was terminated by divorce.  

The Board also has considered the appellant's contentions 
that the Social Security Administration (SSA) recognizes her 
as the deceased veteran's widow.  Determinations of the SSA 
for benefits under that agency's regulations are not binding 
on VA.  See e.g. Collier v. Derwinski, 1 Vet. App. 413 (1991) 
and Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).

The Board is of course cognizant of the unfortunate situation 
the appellant finds herself in.  After many years of marriage 
to the veteran and following his death, she received VA death 
benefits for a short period after he died.  Those benefits 
were discontinued based on what turned out to be a short and 
unhappy marriage to T.P.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  The Board has no authority to disregard the 
specific, congressionally-enacted limitations on eligibility 
for death pension benefits for surviving spouses.  See 38 
U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

In short, because the law in this case is dispositive, this 
appeal is denied based on a lack of entitlement under the 
law.  Sabonis, 6 Vet. App. 426, 430 (1994).





ORDER

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to reinstatement of VA death pension 
benefits; her appeal fails as a matter of law.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



